Howk, C. J.
— In this case the counsel of the State make the point that the appellant has not entered upon the record “ a specific assignment of all errors relied upon,” and that, in the absence of such an assignment of errors, no questions are presented by this appeal for the decision of this court. This point is well made and must be sustained. In criminal as well as in civil causes, the assignment of errors constitutes the appellant’s complaint or cause of action in this court. By such an assignment alone this court is lawfully informed of the supposed errors whereof the appellant complains, and of the grounds whereon he asks for the reversal of the judgment below. Elder v. Sidwell, 66 Ind. 316; Pruitt v. Edinburg, etc., Turnpike Co., 71 Ind. 244; Deputy v. Hill, 85 Ind. 75.
For the want of an assignment of error the appeal in this case is dismissed, at appellant’s costs.